Citation Nr: 1000844	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-41 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from February and August 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2008, the Board remanded the Veteran's case to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.  Service connection is in effect for:  diabetes mellitus, 
type II, evaluated as 20 percent disabling; peripheral 
vascular disease of the left and right lower extremities, 
each evaluated as 20 percent disabling; and peripheral 
neuropathy of the right and left upper and lower extremities, 
each evaluated as 20 percent disabling.  The combined 
evaluation is 90 percent.

2.  The preponderance of the evidence is against finding that 
the Veteran's service-connected disabilities are so severe as 
to preclude all forms of substantially gainful employment 
consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
3.340, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in February 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided of notice of how 
effective dates are determined in March and June 2006 
correspondence.  The claim was readjudicated in a July 2009 
supplemental statement of the case.  Thus, any timing error 
was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claim and, as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

TDIU

In February 2005, the RO received the Veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to diabetes mellitus, paralysis, and circulatory 
problems that affected him full time in 1996.  He said that 
he last worked in 1997, when he became too disabled to work.  
The Veteran reported completing three years of college 
education, and last worked as an instructor in electrical 
energy.  In his December 2005 substantive appeal, the Veteran 
reiterated his claim that he was unemployable due to his 
service-connected disabilities.

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are:  diabetes 
mellitus, type II, evaluated as 20 percent disabling; 
peripheral vascular disease of the left and right lower 
extremities, each evaluated as 20 percent disabling; and 
peripheral neuropathy of the right and left upper and lower 
extremities, each evaluated as 20 percent disabling.  His 
combined evaluation is 90 percent.  The Veteran's combined 
disability evaluation meets the percentage prerequisites for 
entitlement to total disability evaluation based on 
individual unemployability due to service connected disorders 
under 38 C.F.R. § 4.16(a).  The Board must now consider 
whether his service-connected disabilities render him unable 
to obtain and retain substantial gainful employment.  See 38 
C.F.R. §§ 3.321, 4.16(b).

The fact that a claimant is unemployed, retired, or not 
looking for work does not mean he is entitled to a total 
disability evaluation based on individual unemployability due 
to service-connected disorders.  The issue in such cases is 
whether the claimant is capable of performing the physical 
and mental acts required by employment, not whether the 
claimant can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The issue here is whether the Veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose.

In a questionnaire completed in July 2001, evidently in 
conjunction with his claim for Social Security Administration 
(SSA) disability benefits, the Veteran reported having 
nightmares and concentration problems, and that he had to be 
accompanied when he used public transportation because he got 
confused and his psychiatrist advised against his driving.

In a January 2003 signed statement, N.M.C C., M.D., reported 
that the Veteran had an inoperable rotator cuff tear of his 
right shoulder that precluded his ability to do any 
activities that required overhead positioning of his right 
upper extremity.  As the Veteran was right-hand dominant, 
both his work and routine activities of daily living were 
affected.

An August 2003 private neurological evaluation reflects that 
the Veteran's diagnosed disabilities included status post 
accidental back trauma incurred in February 2003, herniated 
lumbar disc with radiculopathies, and lumbar rethrolisthesis, 
both due to the back trauma, severe depression, right rotator 
cuff tear that was re-injured in the accident, diabetes 
mellitus, arterial hypertension, hyperlipidemia, and 
insomnia.  His functional prognosis was poor due to his poor 
health and residuals of his accidental fall.
 
In a September 2003 private psychiatric evaluation regarding 
the Veteran's ability to work and manage his funds, J.R.C., 
M.D., noted that the Veteran had right knee and shoulder 
injuries, a back disorder, and an excellent work history of 
30 years.  The psychiatrist said that the Veteran's arterial 
pressure affected him and there were mainly physical 
manifestations.  The root of the Veteran's condition began to 
manifest changes in his temperament.  According to Dr. 
J.R.C., the Veteran's physical and emotional condition 
disabled him from involvement in remunerative activity.

SSA records indicate that, in an October 2003 administrative 
decision, the Veteran was found totally disabled due, 
primarily, to a psychiatric disorder and, secondarily, to 
arthritis.  He was considered unable to work and eligible for 
SSA disability benefits since January 1997.

Results of an August 2004 private electromyograph (EMG)/nerve 
conduction study of the Veteran's lower extremities included 
an impression of bilateral peroneal motor neuropathy and 
bilateral peroneal sensory neuropathy.

According to an August 2004 private medical report of a 
Doppler study, the Veteran's right anterior tibialis artery 
was occluded, but he had adequate arterial blood flow to both 
lower extremities.

An August 2004 VA examination report for diabetes mellitus 
indicates that private medical records showed that the 
Veteran was treated for hypertension since 1995, and results 
of a May 1998 urinanalysis reported protein trace.  The 
Veteran, who was 58 years old, gave a history of experiencing 
dizziness approximately six or seven years earlier, and was 
treated privately for diabetes mellitus diagnosed at that 
time.  Treatment included a diabetic diet, weight loss, and 
exercise.  He denied ketoacidosis or hypoglycemic reactions, 
did not strictly follow a diabetic diet and there was no 
evidence of any restrictions of daily living activities due 
to the diabetes mellitus.  He denied visual problems but 
reported loss of strength in both hands and said neuropathy 
was diagnosed.  Type 2 diabetes mellitus was diagnosed.

An August 2004 VA cardiac examination revealed no evidence of 
heart disease.

An August 2004 VA examination report regarding hypertension 
indicates that the disorder was diagnosed in 1995, prior to 
the diagnosis of diabetes mellitus in 2000.  The Veteran was 
5 feet 8 inches tall and weighed 244 pounds.  Diagnoses 
included arterial hypertension and proteinuria, most likely 
related to hypertension.   The VA examiner opined that the 
Veteran's arterial hypertension was not related to his 
service-connected diabetes mellitus.

A September 2004 VA examination report for peripheral nerves 
indicates that the Veteran said that he was diagnosed as 
being diabetic type 2 approximately five years earlier, told 
he had neuropathy about three years ago, and results of a 
recent lower extremity nerve conduction study (August 2004) 
confirmed the diagnosis.  He denied ulcers and open sores, 
was able to distinguish pain when hurt in the feet, and was 
able to distinguish hot and cold water in his legs and feet 
when showering.  He received regular medical and podiatry 
care.  The Veteran complained of pain and numbness in his 
lower extremities and numbness in both hands and feet.  He 
was independent in his activities of daily life.  It was 
noted that there was electro-diagnostic evidence of a 
peripheral neuropathy in the lower extremity and, clinically, 
in the upper, too.  

Objectively, there was a peripheral neuropathy in the 
Veteran's lower and upper extremities with hyperpigmented 
changes diffusely in the lower extremities from the knee 
down.  The Veteran's lower extremities were swollen.  His 
motor examination was normal and there was no involuntary 
movement or atrophy.  Reflexes were normoactive +2 in the 
upper and patellar level, bilaterally, and decreased to +1 in 
the Achillean level, bilaterally.  The VA examiner said that 
the Veteran had peripheral neuropathy without wasting or 
atrophy that affected all four extremities.  It was noted 
that the Veteran was obese and walked with a cautious slow 
gait.  The diagnosis was clinical and electrodiagnostic 
evidence of a peripheral neuropathy in the lower extremities 
mainly affecting the peroneal nerve, motor and sensory-wise 
and, in the upper extremities, mainly affecting the median 
nerve, bilaterally.

A September 2004 VA vision examination report revealed 
essentially normal ocular findings and no evidence of 
nonproliferative diabetic retinopathy.

An October 2004 VA vascular examination report includes the 
Veteran's complaints of numbness and pain below the knees.  
He did not exercise and received no treatment due to his 
arterial problems.  The Veteran had not worked since 1997 
and, due to circulatory problems, had difficulty walking and 
ascending and descending stairs.  He referred to claudication 
after walking up to 20 minutes with occasional tingling of 
the lower extremities at rest.  Objectively, posterior tibial 
dorsalis pedis pulses were +1, bilaterally, popliteal and 
femoral pulses were 0, bilaterally; with normal temperature 
in both legs.  The Veteran had a brownish color distally 
below the knee on both legs and had trophic changes and 
stasis pigmentation on both legs, distally.  There were no 
ulcers on either leg.  The clinical impression was right 
anterior tibialis artery occluded (peripheral vascular 
disease (PVD)) by arterial duplex of the lower extremities 
privately on August 10, 2004, and clinical peripheral 
vascular disease of the lower extremities. 

February 2005 private radiology reports of magnetic resonance 
images (MRIs) of the Veteran's left knee and lumbar spine 
showed degenerative changes in the knee and lumbar scoliosis 
and degenerative disc disease with disk herniation.

In December 2008, the Veteran, who was 63 years old, 
underwent VA examination for his lower extremity PVD.  He 
complained of numbness, a pins-and needles sensation in both 
feet and lower legs, and occasional foot cramps associated 
with stretching out that he had to massage to diminish the 
cramps.  His cramps were painful and could last up to one 
minute.  The Veteran walked approximately 30 minutes daily (4 
laps around a 400-meter track), and was able to walk 30 
minutes without stopping.  He complained of foot discomfort 
when he was idle and not walking.  He said he retired in 1997 
after working for 30 years at Puerto Rico Energy Company.  
His last three years involved teaching others to work in 
boilers.  The Veteran applied for SSA disability benefits 
shortly after retiring, but diabetes mellitus was not one of 
his claimed conditions, as it was not diagnosed until 
approximately 1999 or 2000.  He had difficulty climbing 
stairs and was unable to paint or do house maintenance chores 
mostly due to his bilateral shoulder condition for which he 
underwent surgery, and his total knee replacement.  He mostly 
stayed at home, read, or watched television.  He had no 
history of surgery to his lower extremity circulatory system.  
The VA examiner reported no claudication of the lower 
extremities, and indicated that the Veteran had bilateral leg 
pain when he stood idle.  

Objectively, the Veteran's left leg had trophic changes and 
mild mottled skin distal, dorsalis pedes and posterior 
tibialis pulses were +1.  There was mild decreased hair 
distribution distally, with no open wounds and no skin 
ulcers.  In the right leg, there were mild trophic changes 
distally, with mild mottled skin distally, dorsalis pedis, 
and posterior tibialis artery both +1, with mildly decreased 
hair distribution distally and no open wounds or skin ulcers.  
There was normal temperature of both lower extremities with 
mottled skin distal third both lower extremities.  The right 
anterior tibialis artery was occluded, according to results 
of the August 2004 arterial Doppler.  

The diagnoses were right anterior tibialis artery occluded 
(PVD) by arterial duplex done privately in August 2004 and 
clinical peripheral vascular disease of the lower 
extremities.  In the VA examiner's opinion, peripheral 
vascular disease of the lower extremities in this Veteran, by 
itself, or in combination with diabetes mellitus and/or upper 
and lower extremity peripheral neuropathy, did not render him 
incapable of obtaining and maintaining substantially gainful 
employment.  It was noted that the Veteran retired 12 years 
earlier from Puerto Rico Energy Company after years of 
service, working as an instructor during his last three 
years.  According to the VA examiner, these conditions did 
not render the Veteran incapable of doing the same type of 
work that was not strenuous.  Furthermore, the Veteran said 
that he was able to walk daily for 30 minutes in a row 
without any claudication or limitations due to his peripheral 
vascular disease.  Based upon review of the records, and 
clinical examination findings, the VA examiner opined that 
the Veteran was able to perform a job that required light and 
sedentary or semi-sedentary employment.  His PVD of the lower 
extremities, peripheral neuropathy, and diabetes mellitus, 
did not impede the Veteran's ability to obtain and secure 
financial and gainful employment.   

A December 2008 VA neurology examination report includes the 
Veteran's complaints of numbness and tingling sensations in 
his hands and feet.  He said that he woke up with numbness in 
his hands that he had to shake to restore feeling and was 
unable to remain standing for a prolonged period due to an 
ache in his lower extremities, but was able to walk for 
exercise without difficulty.  He had lower extremity cramps 
in the past year.  His history included total left knee 
replacement in January 2006, a left shoulder rotator cuff 
tear, and May 2007 arthroscopy.

Objectively, right and left upper and lower extremity muscle 
strength was essentially normal (5) and there was no motor 
impairment.  Sensory examination findings were normal in the 
lower and upper extremities.  Reflexes in the left and right 
upper extremities were 2+; left and right knee and ankle 
reflexes were 1+.  Plantar flexion was normal in each foot 
and there was no muscle atrophy, abnormal muscle tone, or 
bulk.  There were no tremors, tics, or other abnormal 
movements and joint function was not affected by the 
Veteran's nerve disorder.  His gait and balance were normal.  
Results of a lower extremity EMG/nerve conduction study 
performed in April 2006 showed sensory motor peripheral 
polyneuropathy was present.  An August 2005 EMG of the upper 
extremity showed moderate bilateral carpal tunnel syndrome 
and bilateral C6 radiculopathy.  

The pertinent diagnosis was bilateral upper and lower 
extremity peripheral neuropathy.  The Veteran had nerve 
dysfunction with neuritis, but no paralysis or neuralgia that 
had a mild effect on his ability to do chores, shop, 
exercise, travel, bathe, and dress, and a moderate affect on 
his ability to participate in supports.  In the VA examiner's 
opinion, based upon her review of the Veteran's medical 
records and clinical examination findings, he was able to 
obtain, perform, and secure a job that required a light, 
sedentary and/or semi-sedentary duty work (such as an 
administrative job, as a clerk, in office work, or answering 
a telephone).  

Also in December 2008, the Veteran underwent VA examination 
for his diabetes mellitus.  It was noted that, since 2000, he 
took oral medication, was on a diabetic diet, and his 
diabetes was stable.  He was treated for hypertension since 
1995 but had no episodes of hypoglycemic reactions or 
ketoacidosis.  The Veteran was not restricted in his ability 
to perform strenuous activities and had symtoms of peripheral 
vascular disease with claudication and peripheral neuropathy 
(paresthesias) that were diabetes-related.  He had no cardiac 
or visual symtoms related to diabetes.  He had erectile 
dysfunction due to diabetic neuropathy that was treated with 
oral medication.

Objectively, the Veteran weighed 232 pounds and had no 
diabetic skin abnormalities.  His speech, memory and 
orientation were normal.  On his right and left sides, there 
was sensory loss of vibration.  Results of a Doppler study of 
the lower extremities performed at the time revealed no 
hemodynamically significant stenosis.  Possible diabetes-
related conditions included cardiovascular disease related to 
hypertension that preceded the Veteran's diabetes.  Kidney 
disease was another potential related condition due to the 
duration of his diabetes.  The VA examiner opined that the 
Veteran was able to obtain and maintain a substantially 
gainful employment in a light, sedentary work duty.

Thus, three VA examiners who recently examined the Veteran 
and reviewed his medical records all opined that he was not 
unable obtain and maintain a substantially gainful employment 
due to the service-connected diabetes mellitus, peripheral 
neuropathy of the upper and lower extremities, and peripheral 
vascular disease of the lower extremities.  Significantly, no 
medical professional has found the Veteran to be unemployable 
due to diabetes mellitus, peripheral vascular disease and 
peripheral neuropathy of his upper and lower extremities.  In 
fact, the December 2008 VA examiners opined that the Veteran 
was capable of performing light sedentary or semi-sedentary 
work. 

Consequently, the Veteran's service-connected diabetes 
mellitus, peripheral neuropathy, and peripheral vascular 
disease do not preclude him from obtaining and maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  Despite the Veteran's 
contentions, none of the VA or private medical records or 
examination reports ascribe an inability to work due to his 
service-connected diabetes mellitus, peripheral neuropathy of 
the upper and lower extremities, and peripheral vascular 
disease of the lower extremities.  It bears emphasis that the 
service-connected disabilities alone must combine to preclude 
all forms of substantially gainful employment to warrant 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disorders.

The Veteran has not provided any specific documentation from 
any employer to support his contention that his diabetes 
mellitus, peripheral vascular disease of the lower 
extremities, and peripheral neuropathy of the upper and lower 
extremities affected his ability to work since the date of 
his claim, e.g., employers' statements, sick leave records, 
wage statements.

In sum, the medical evidence shows that the Veteran's 
diabetes mellitus, peripheral vascular disease of the lower 
extremities, and peripheral neuropathy of the upper and lower 
extremities, while not insignificant, do not preclude 
substantially gainful employment, as noted by the December 
2008 VA examiners.  The Rating Schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board recognizes that the Veteran was awarded SSA 
disability benefits, based upon nonservice-connected 
psychiatric and arthritis disorders, and effective from 
January 1997, that is several years before his service-
connected diabetes mellitus was even diagnosed.  Furthermore, 
the Board observes that SSA employs different criteria than 
VA in determining total disability and, thus, the Board is 
not required to reach the same conclusion, as the statutes 
and regulations governing the VA adjudications are 
substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).

In sum, the Veteran's service-connected disorders, by 
themselves, are not of such severity as to render him 
unemployable.  Therefore, entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disorders is denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


